— Judgment, Supreme Court, Bronx County, rendered on May 16, 1974, affirmed. (People v Wright, 50 AD2d 729.) Concur — Markewich, J. P., Kupferman, Nunez and Yesawich, JJ.; Murphy, J., dissents in the following memorandum: For the reasons stated in my dissent in People v Wright (50 AD2d 729), decided simultaneously herewith, I would reverse the judgment of conviction, insofar as it sentences defendant as a second felony offender, and remand for the resentencing of defendant as a first felony offender.